COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 RAMON PENA,                                                   No. 08-16-00028-CR
                                               §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         County Court at Law No. 1
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20140C07272)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until July 10, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before July 10, 2016.

       IT IS SO ORDERED this 13th day of June, 2016.



                                             PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.